JS   44    (Rev. 06/l 7)             Case 6:19-cv-00516-ADA-JCM COVER
                                                                 Document
                                                                       SHEET            CIVI
                                                                          1-1 Filed 09/03/19 Page 1 of 1

purpose of initiating the           civil docket sheet.        (sEE INSTRUcnoNS oN NEXT 7AGE                  oF   THIS F7RM.)

I. (a) PLAINTIFFS                                                                                                               DEFENDANTS
Twyla Sandolph                                                                                                                 Martin Marietta Materials, lnc.

      (b)    County of Residence of First Listed               Plaintiff Mclennan                                               County of Residence of First Listed       Defendant Wake CountV, NC
                                        (EXCEPT IN U.S. PLAINT]FF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                           THE TRACT OF LAND INVOLVED-

      (C) ettomeys         (Firnt   Nante, Address, and Telephone Nt.nber)                                                       Attomeys ((   Known)

Peter Costea, Costea Law                                                                                                     Mike Birrer and Maria A. Garrett, Carrington Coleman
4544 Post Oak Place, Suite 350, Houston, TX77027,713-337-4304                                                                901 Main St., Suite 5500, Dallas, TX75202,214-855-3000

II.    BASIS OF JURISDICTION                              (ptace an   "x"    in one Box onty)                  III. CITIZENSHIP                   OF PRINCIPAL PARTIES                      1pro,o on
                                                                                                                                                                                                            ,,X',
                                                                                                                                                                                                                    in one Box.for ptainti
                                                                                                                                        Only)
                                                                                                                           (For DiversiD' Cases                   and One Box /br Defentlant)
OI            Govemrnent
           U.S.                                 X3     Federal euestion                                                                    PTF DEF                                PTF DEF
             Plaintiff                                   ([J.5. Govenutent Not q       Pory,                         CitizenofThisstate    8l  O I Incorporatedorprincipalplace J 4 O 4
                                                                                                                                                                           ofBusiness In This Stare

. 2        U.S. Govemlnent                      3 4    Diversity                                                     CitizenofAnotherState O2                 O 2 lncorporatedandprincipalplace fl5                               ES
              Defendant                                  (nclicote Citizenship of Parties in Item III)                                                                     ofBusiness In Another State

                                                                                                                     Citizenorsubjectofa              D3      O 3 ForeignNation                                          J6       J6
IV. NATURE                 OF SUIT                    an "X" in One Box                                                                                        Click here for:              of Suit

D    I 10 Insurance                              PERSONAL INJURY                      PERSONAL IN.IIIRY              D   625 Drug Related Seizure       d   422 Appeal 28 USC 158               D    375 False Claims Act
O    120 Marine                             O 3 l0 Airylane                       O   365 Personal Injury -                  ofProperty 2l USC 881      O   423 Withdrawal                      D    376 Qui Tarn (31 USC
D    130   Miller Acr                       O 3l5AirplaneProduct                          Product Liability          D   690 Other                              28 USC 157                                 3'729(a))
O    140 Negotiable Instnunent                        Liabiliry                   D   367 Health Care/                                                                                          D    400   State Reapportionrlent
O    150 Recovery ofOverpayrnent            O   320 Assanlt, Libel &                      Phannaceutical                                                                                        .    410   Antiffust
           & Enforcernent of Judgrnent              Slander                               Personal Injury                                               O   820 Copyrights                      D    430 Banks and Banking
D    151 Medicare Act                       D   330 Federal Employers'                    Product Liability                                             O   830 Patent                          O    450 Conunerce
3    152 Recovery ofDefaulted                         Liability                   D   368 Asbestos Pcrsonal                                             O   835 Patent - Abbreviated            fl   460 Deportation
         Student Loms                       O   340 Marine                                Injury Product                                                        New Drug Application            il   470 Racketeer Influenced and
         (Excludes Vctuans)                 O   345 Marine Product                          Liability                                                   O   840 Trademark                                Corupt Organizations
O    153 Recovery ofOveryaynent                       Liability                      PERSONAL PROPERTY                                                                                          []   480 Consurner Credit
         ofVeteran's Benefits               D   350 Motor Vehicle                O    370 Other Fraud                O   710 Fair Labor Standards       D   861   HIA (1395f0                   O    490 Cable/Sat TV
ll   160 Stockholders' Suits                D   355 Motor Vehicle                O    371 Truth in Lending                     Act                      D   862   Black Lung (923)              O    850 Securities/Commodities/
O    l90OtherContract                               Product Liability            O    380 Other Personal             O   720 Labor/Managernent          D   863   DIwc/DIww (aos(g))                     Exchange
n    195 Contract Product     Liability     0   360 Othcr Personal                        Property Damage                    Rclations                  D   864   SSID Title XV'l               O    890 Othcr Statutory Actions
Cl   196 Franchise                                    Injury                     O    385 Property Damage            D   740 Railway Labor Act          o   86s   RSI (aOs(g))                  D    891 Agricultural Acts
                                            O   362 Personal Injury -                     Product Liability          O   751 Family ard Medical                                                 D    893 Envilonmental Matters
                                                      Medical Malpractice                                                    Leave Act                                                          0    895 Freedorn oflnfonnation
                                                                                                                     D   790 Other Labor Litigation                                                        Act
D    210   Land Condemration                O   440   Other Civil Rights              Habeas Corpus:                 D   791 Employce Retiremcnt        O   870 Taxes (U.S. Plaintiff           D    896 Arbitration
D    220   Foreclosure                      i   441   Voting                     D    463 Alien Detainee                     Income Security Act                 or Defendant)                  D    899 Adrninistrative Procedure
O    230   Rent Lease & Ejectment           X   442 Employment                   3    510 Motions to Vacate                                             D   871 IRS-Third Party                          Act,R.eview or Appeal of'
D    240   Tons to Land                     O   443 Housing/                                Sentence                                                             26 USC 7609                             Agency Decision
C    245   Tort Product Liabiliry                   Accomrnodations              I    530 General                                                                                               O    950 Constitutionality of
3    290   All Other Real Property          3   445 Amcr. w/Disabilities -       O    535 Death Penalty                        IMMXGRATION                                                                 State Statutes

                                            O
                                                    Employment
                                                446 Arner. w/Disabilities -      D
                                                                                      Other:
                                                                                      540   Mandamus & Other
                                                                                                                     @
                                                                                                                     0   465 Other Imrnigration
                                                    Other                        O    550   Civil Rights                     Actions
                                            O   448 Education                    O    555   Prison Condition
                                                                                 O    560   Civil Detainee -
                                                                                            Conditions of
                                                                                            Confinernent

v. ORIGIN               (Place an "X" in one Box only)
o1 Original [2
   Proceeding
                                       Removed from                 03          Remanded from                 0 4 Reinstated or D 5 Transferred from                    O 6 Multidistrict                     O 8 Multidistrict
                                       State Court                              Appellate Court                   Reopened          Anoif1.. nirt.i"t                            Litigation -                         Litigation -
                                                                                                                                                                                 Transfer                             Direct Filc
                                                 Cite the U.S. Civil Statute under which you are frling (Do not citejurisdictiona! ststutes                 unless dfuersity):
                                                                      000e
VI.       CAUSE OFACTION                         Brief description of         cause
                                                                  ent discrimination and retaliation
VII.       REQUESTED IN                          D      cuecr IF THIS IS A clAss                   AcrIoN                DEMAND        $                             CHECK YES only if demanded in complaint:
     COMPLAINT:                                         UNDER RULE 23, F.R.Cv.P.                                                                                     JURYDEMAND: I Yes flNo
VIII. RELATED CASE(S)
                                                      (See inslructiotts):
      IF ANY                                                                     JUDGE                                                                      DOCKETNUMBER
                                                                                                                          ol
                   ,rrw3                        )ro
                                                                                                        OFA




     RECEIPT #                          AMOLTNT                                             APPLYING IFP                                    JUDGE                                MAG. JUDGE
